                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                     EUGENE DIVISION



THOMAS DEWEY EASTON,                                              Case No. 6:18-cv-00233-AA
                                                                    OPINION AND ORDER
              Plaintiff,

       v.

DAVID J. SHULKIN, in his official
capacity as the Secretary of U.S.
Department of Veterans Affairs,
CAROLINE M. HOWELL, FNP,
individually and in her official capacity as
employee of Veterans Affairs Eugene Clinic,
KRISTOPHER G. KYES, individually and
in his official capacity as DMV/Medical
Programs Coordinator, and OREGON
DOT/DMV,

              Defendants.



AIKEN, Judge:

       Plaintiff Thomas D. Easton brings this action against defendants Kristopher G. Kyes and

Oregon Department of Transpo11ation/Department of Motor Vehicles ("Oregon DOT/DMV")

(collectively, "state defendants") as well as defendants Caroline M. Howell, FNP, and David J.




Page 1 - OPINION AND ORDER
Shulkin (collectively, "federal defendants" 1) for wrongfully depriving plaintiff of his Oregon

driver's license. State defendants have moved to dismiss all claims asserted against them. For

the reasons stated below, the Motion to Dismiss (doc. 10) is GRANTED, and the claims against

the state defendants are dismissed.

                                          BACKGROUND

       Plaintiff is an 82 year old veteran of the U.S. Air Force and Navy, and received medical

care at Veterans Affairs' Eugene Health Care Center in Eugene, Oregon. On November 6, 2017,

Howell, plaintiffs primary care provider, reported plaintiff to the Oregon DOT/DMV under

Oregon's mandatory referral program for medical impainnents. Howell asserted that plaintiff

refused to take necessary blood pressure medication and was thus a serious risk to the public

while driving:

       82 year old male veteran presents to clinic at risk for sudden death due to
       persistent malignant hypertension (Blood pressure greater than 200/100). Veteran
       has been counseled he is at risk of sudden stroke or heart attack when driving and
       at risk to other individuals on the road as long as he refuses treatment.

Pl.' s Resp. to State Def. Mot. to Dismiss, Ex. B, pp. 4

       State defendants took action on this referral and suspended plaintiffs driver's license

effective November 27, 2017. Plaintiff filed an online request for a hearing on the same day. On

December 22, 2017, plaintiff appeared before the Oregon Office of Administrative Hearings to

contest the suspension of his license.       There, plaintiff asserted that the chronic malignant

hypertension diagnosis was "bogus" as the condition "involv[es] the failure of three organs and

requires immediate hospitalization," symptoms that plaintiff did not suffer. Pl.'s Am. Comp!.   ~


21.




       1
           Federal defendants have not yet appeared in this action.


Page 2 - OPINION AND ORDER
        On February 5, 2018, plaintiff filed the present action with this Court, naming only the

federal defendants. On February 12, 2018, plaintiff amended his complaint to include the state

defendants.   Plaintiff alleges claims under 42 U.S.C. § 1983 and state law, asserting that

deprivation of his driver's license without a prior hearing violated his due process rights. Soon

after this date, plaintiff received the Administrative Law Judge's final order directing Oregon

DOT/DMV to continue suspension of plaintiffs license.

       State defendants filed this Motion to Dismiss, which seeks dismissal of all plaintiffs

claims against them, on March 30, 2018. At hearing before this Court on April 30, 2018,

plaintiff represented that he intends to file a petition for judicial review of the Administrative

Law Judge's order.      The Comi ordered consideration of motions to be stayed pending a

settlement conference before Magistrate Judge Thomas Coffin.               Settlement effmis were

ultimately unsuccessful.

                                       STANDARD OF REVIEW

       State defendants move for dismissal due to plaintiffs "failure to state a claim upon which

relief may be granted." Fed. R. Civ. P. 12(b)(6). To survive the motion to dismiss, plaintiffs

pleading must allege facts sufficient to "state a claim to relief that is plausible on its face." Bell

At/. v. Twombly, 550 U.S. 544, 545 (2007). In considering the motion, this Comi accepts all of

the allegations in the complaint as true and construes them in the light most favorable to the

plaintiff. See Kahle v. Gonzales, 474 F.3d 665, 667 (9th Cir. 2007).

       Although the pleading standard under Federal Rule of Civil Procedure 8 "does not require

'detailed factual allegations,' it demands more than an unadorned, the-defendant-unlawfully-

harmed-me accusation." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550




Page 3 - OPINION AND ORDER
U.S. at 555); see also Fed. R. Civ. P. 8(a)(2). "A pleading that offers 'labels and conclusions' or

'a formulaic recitation of the elements of a cause of action will not do."' Id.

                                           DISCUSSION

I.      Plaintiff's Claims Against Defendant Oregon DOTIDMV

        States are generally immune from suit in federal couti.          The Eleventh Amendment

provides that "[t]he Judicial power of the United States shall not be construed to extend to any

suit in law or equity, commenced or prosecuted against one of the United States by Citizens of

another State, or by Citizens or Subjects of any Foreign State." U.S. Const. amend XI. Eleventh

Amendment immunity extends to state entities that are "arms of the state.'' kfitchell v. Los

Angeles C!nty. Coll. Dist., 861 F.2d 198, 201 (9th Cir. 1988) (citing Pennhurst State Sch. &

Hosp. v. Halderman, 465 U.S. 89, 100 (1984)). To determine whether an entity is an arm of the

state, this Court examines five factors:

       whether a money judgment would be satisfied out of state funds, whether the
       entity performs central gove1mnental functions, whether the entity may sue or be
       sued, whether the entity has the power to take property in its own name or only
       the name of the state, and the corporate status of the entity.

Id. (citing Jackson v. Hayakawa, 682 F.2d 1344, 1350 (9th Cir. 1982)).

       This first lvfitchell factor is the most important. Sato v. Orange Cty. Dep 't of Educ., 861

F.3d 923, 929 (9th Cir. 2017). "[T]he relevant inquiry is whether [the state] will be legally

required to satisfy any monetary judgment" obtained against the agency. Id. (quoting Eason v.

Clark Cty. Sch. Dist., 303 F.3d 1137, 1142 (9th Cir. 2002)).

       Or. Rev. Stat. § 278.120 provides, in part, "The [Oregon Department of Administrative

Services] shall pay from the Special Liability Revolving Fund authorized in ORS 278.150 or the

Insurance Fund the amount of any judgment" against the state and its officers, employees, or

agents arising under the Oregon Tort Claims Act ("OTCA"). Or. Rev. Stat.§ 278.120(1). Under



Page 4 - OPINION AND ORDER
Oregon law, Oregon DOT/DMV is the "state" for purposes of OTCA claims. The Special

Liability Revolving Fund is drawn directly from the state treasury and "shall be cmTied with the

State Treasury." Or. Rev. Stat. § 278.150. This fund "shall be used by the [Oregon Department

of Administrative Services] when it is necessary or desirable to make immediate payments on

liability claims." Id.   Oregon law requires the state treasury to satisfy monetary judgments

against Oregon DOT/DMV. For this reason, the first J.1itchell factor weighs very strongly in

favor of finding sovereign immunity for Oregon DOT/DMV.

       Next, I examine whether Oregon DOT/DMV perfo1ms central government functions. An

entity performs a central government function if it addresses "a matter of statewide rather than

local or municipal concern," Belanger v. !Vlad.era Unified Sch. Dist., 963 F.2d 248, 253 (9th Cir.

1992), and "the state exercises centralized governmental control over the entity," Savage v.

Glendale Union High Sch., 343 F.3d 1036, 1044 (9th Cir. 2003). See Beentjes v. Placer Cty. Air

Pollution Control Dist., 397 F.3d 775, 782 (9th Cir. 2005). Oregon DOT/DMV's duties include

providing strategic planning for statewide transportation systems; coordinating maJor

transportation projects between the state, cities, and counties; and maximizing the state's

prospects of receiving federal transportation funds. Or. Rev. Stat. § 184.615(2). The statute's

language clearly charges Oregon DOT/DMV with statewide concerns.

       Oregon DOT/DMV performs under the supervision of the Director of Transportation,

appointed by the Oregon Transportation Commission. Or. Rev. Stat. § 184.620(1 ). Members of

the Oregon Transportation Commission, in turn, are appointed by the Governor, subject to

approval by the Senate, and serve at the Governor's pleasure. Or. Rev. Stat. § 184.612(1). A

more explicit exercise of "central government authority" over an entity is hard to imagine.




Page 5 - OPINION AND ORDER
Oregon DOT/DMV unquestionably performs a central government function under the Beentjes

analysis. This factor weighs heavily in favor of sovereign immunity for Oregon DOT/DMV.

        Now, I turn to the remaining ~Mitchell factors. Oregon DOT/DMV may sue and be sued,

Or. Rev. Stat. § 184.689(1 ), and it thus fails the third lvfitchell factor. This factor weighs only

slightly against a finding of sovereign immunity because the third factor is entitled to less weight

than the first two factors. Holz v. Nenana City Pub. Sch. Dist., 347 F.3d 1176, 1188 (9th Cir.

2003). Additionally, Oregon DOT/DMV may take title to property in its own name. See Or.

Rev. Stat. §§ 184.627, 184.689. Thus, Oregon DOT/DMV fails the fourth Mitchell factor.

        The final 1\1itchell factor concerns the corporate status of Oregon DOT/DMV.

Specifically, this factor concerns the "extent to which the [entity] is an entity distinct from the

state." Holz, 347 F.3d at 1188. Oregon law explicitly designates Oregon DOT/DMV a part of

the state government, at least for the purposes of the OTCA. See Or. Rev. Stat. § 30.260. As

discussed above, Oregon DOT/DMV operates under the control of the Governor. Additionally,

Oregon DOT/DMV may not issue bonds in its own name. Or. Rev. Stat. § 367.030(1) ("[T]he

State Treasurer may, at the request of the Department of Transportation, issue revenue bonds of

the State of Oregon."). Courts of this Circuit have regularly found an entity's ability to issue its

own bonds to strongly suggest legal independence. See, e.g., Durning v. Citibank, NA., 950

F.2d 1419, 1428 (9th Cir. 1991). While the inverse finding is not necessarily dispositive, it is a

factor that weighs in favor of legal dependence. Considering Oregon law's treatment of Oregon

DOT/DMV, this Court finds that Oregon DOT/DMV is not a corporate entity distinct from the

state and therefore satisfies the fifth lvlitchell factor.

        The first, second, and fifth 1\1itchell factors together weigh heavily in favor of sovereign

immunity. The third and fourth factors fail to counteract this weight. In light of this, this Court




Page 6 - OPINION AND ORDER
holds that Oregon DOT/DMV is an arm of the state of Oregon and is entitled to sovereign

immunity.

       Having initially found that Oregon DOT/DMV are entitled to sovereign immunity, I must

next address plaintiffs argument that the agencies have waived sovereign immunity under these

facts. It is undisputed that a state or arm of the state may nevertheless be subject to suit in

federal court under ce1tain circumstances. Durning, 950 F.2d at 1423. The state may consent to

be sued, thereby waiving its sovereign immunity. Id. Alternatively, Congress may abrogate a

state's sovereign immunity under its Fomteenth Amendment powers. Id.

       A state's consent to suit in federal court must be unequivocally expressed in the text of a

statute. Pennhurst, 465 U.S. at 99. "A waiver 'will be strictly construed, in terms of its scope, in

favor of the sovereign."' Sossamon v. Texas, 563 U.S. 277, 278 (2011) (citing Lane v. Pena, 518

U.S. 187, 192 (1996)).     A state's waiver of sovereign immunity in state courts does not

necessarily amount to a waiver of sovereign immunity in federal courts. Welch v. Texas Dep 't of

Highways and Pub. Transp., 483 U.S. 468, 473 (1987) (plurality opinion).

       Plaintiff points to the OTCA as manifesting Oregon's consent to be sued in federal court.

However, plaintiffs reliance is misplaced. The OTCA does not contain the precise language

needed to waive Oregon's sovereign immunity in federal court; in fact, it does not mention the

federal cou1ts whatsoever. See, e.g., Sossamon, 563 U.S. at 278 (finding the phrase "appropriate

relief against a government" insufficient to waive sovereign immunity). Rather, the language of

the statute operates as a limited waiver of sovereign immunity in Oregon's own state courts.

This finding is consistent with other comts of this District. See, e.g., AT&T Commc 'ns-E., Inc. v.

BNSF Ry. Co., 2006 WL 3408035, *4 (D. Or. Nov. 27, 2006); Strubel v. United States, 2004 WL




Page 7 - OPINION AND ORDER
1919992, *2-3 (D. Or. Aug. 25, 2004). Therefore, I find that the OTCA does not act as a waiver

of Oregon's sovereign immunity in federal courts.

        Congress may also abrogate states' sovereign immunity pursuant to its Fourteenth

Amendment enforcement powers. Welch, 483 U.S. at 474. Here, plaintiff brings his cause of

action under 42 U.S.C. § 1983.          Section 1983 does not manifest a congressional intent to

abrogate state sovereign immunity.         Will v. 1Vfich. Dep't of State, 491 U.S. 58, 66 (1989)

("Section 1983 ... does not provide a federal forum for litigants who seek a remedy against a

State for alleged deprivations of civil liberties.").         Congress has not abrogated Oregon's

sovereign immunity for any issues raised in this suit.

        In sum, Oregon DOT/DMV is an arm of the state and as such is entitled to sovereign

immunity. Oregon DOT/DMV has not waived its immunity to suit in federal court. Congress

has similarly not abrogated Oregon's sovereign immunity in this context. 2 All charges against

Oregon DOT/DMV must be dismissed.

II.     Plaintijf's Claims Against Defendant Kyes

        Plaintiff also brings § 1983 and state tort claims against Kyes in both his individual

capacity and his official capacity as Medical Programs Coordinator for Oregon DOT/DMV.

        Plaintiffs claims against Kyes in his official capacity can be disposed of quickly. "A suit

against a state official in his or her official capacity is not a suit against the official but rather is a

suit against the official's office ... As such, it is no different from a suit against the State itself."

Will, 491 U.S. at 71.       Kyes' office is Oregon DOT/DMV.              As discussed above, Oregon

DOT/DMV enjoys sovereign immunity.              Because Oregon DOT/DMV is the "real paiiy in



        2
          Because plaintiff has not directly alleged that any Oregon statute violates the
Constitution, the Court does not analyze the claims under the Ex parte Young doctrine. 209 U.S.
123 (1908).

Page 8 - OPINION AND ORDER
interest" in this claim against Kyes, the claim is proscribed by the Eleventh Amendment. See

Durning, 950 F.2d at 1423.

       Plaintiff futiher asserts state law tort claims as well as § 1983 claims against Kyes in his

individual capacity. First, I address plaintiffs state law to1i claims for intentional and negligent

infliction of emotional distress. A claim against an official is actually a claim against the state if

the state is the real pmty in interest. Will, 491 U.S. at 71. Under the OTCA, public bodies must

indemnify their employees "against any tort claim or demand, whether groundless or otherwise,

arising out of an alleged act or omission occuning in the performance of duty." Or. Rev. Stat. §

30.285. This does not apply in cases of "malfeasance in office or willful or wanton neglect of

duty." Id.    That Kyes's alleged act or omission occurred in the performance of his duty is

undisputed. Though plaintiff alleges that Kyes acted in bad faith or with gross negligence, he

alleges no facts to support this bare allegation. Plaintiff does allege that defendant Kyes had a

duty to "educate himself by also consulting a physician, or at least the internet." Pl.'s Opp. to

Mot. to Dismiss 5. While the existence of this duty is doubtful in itself, I note that Kyes

accepted the medical opinion of Howell, the refening Nurse Practitioner. Kyes met plaintiffs

proposed legal duty. Plaintiff does not allege any other facts related to Kyes' conduct. Simply

put, plaintiff fails to allege any facts that would disqualify Oregon DOT/DMV from

indemnifying defendant Kyes under the OTCA. As such, Oregon DOT/DMV is the real pmiy in

interest, and the claims are barred by the Eleventh Amendment.

       I now tum to plaintiffs § 1983 claims against Kyes. Plaintiff alleges that Kyes violated

plaintiffs due process rights under the Fifth Amendment by causing plaintiffs license

suspension.   To properly plead a § 1983 claim, plaintiff must allege facts demonstrating a

constitutional violation. 42 U.S.C. § 1983. Plaintiff has failed to cmTy this burden because the




Page 9 - OPINION AND ORDER
nature of the alleged harm is not a constitutional violation. See lvfackey v. lvfont1ym, 443 U.S. 1,

2 (1975). In Mackey, the Supreme Court balanced several factors and held that Massachusetts'

summary suspension procedures for driver's licenses were constitutional. Id. Massachusetts'

procedures were strikingly similar to Oregon's: a driver's license could be summarily suspended

if the driver was determined to be a threat to public safety; a post-suspension hearing was

immediately available; the state had a compelling interest in highway safety that the procedures

served. Id. The State of Oregon employed substantially similar procedures and rationales here;

therefore, the facts as alleged do not show a constitutional violation. As such, plaintiff has

alleged no constitutional violation.3 Thus, plaintiffs § 1983 claim against defendant Kyes must

be dismissed as well. 4

                                         CONCLUSION

       State defendants' Motion to Dismiss (doc. 10) is GRANTED. Plaintiffs claims against

state defendants are dismissed, with prejudice. Accordingly, Plaintiffs Motion for Pmiial

Summary Judgment (doc. 13) must also be DENIED.

       IT IS SO ORDERED.

       Dated this 9th day of October 2018.




                                           Ann Aiken
                                        U.S. District Judge


       3
          Because plaintiffs § 1983 claim does not pass this threshold requirement, the Court
does not address if Kyes is entitled to qualified immunity. However, the Comi notes that Kyes
would likely be so entitled under Pearson v. Callahan, 555 U.S. 223 (2009), because his conduct
did not violate clearly established law.
        4
           Plaintiff represents that he is prepared to pursue an appeal to his driver's license
suspension in state comi by filing a Petition for Judicial Review of Final Opinion. Though the
Court does not need to reach the issue here, I note that Younger abstention would likely apply if
that suit were to proceed. Younger v. Harris, 401 U.S. 37 (1971).

Page 10 - OPINION AND ORDER
